El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
Este es nn caso en el cnal poco o nada se hizo en la corte inferior por simplificar las cuestiones en controversia. Por una n otra razón que no aparece enteramente explicada, se permitió a los apelantes incluir en la demanda un gran nú-mero de cuestiones que son innecesarias e impertinentes, algu-úas de las cuales no tienen al parecer ninguna relación con las causas de acción que se alegan. La teoría fundamental de la demanda fue que debido a los actos de varias personas y especialmente de José G-allart y otros que intervinieron en la ejecución de cierta hipoteca, quedó privada la Sucesión de Leonardo Igaravídez de ciertos derechos de propiedad. Además, en la demanda se sostiene más o menos consecuente-mente la teoría de que para que pueda ser restablecida la *295Sucesión de Leonardo Igaravídez en sns derechos' tiene qne declararse qne cierta venta por ejecución, así como lá hipoteca qne a la misma sirvió de base, son absolutamente nulas y sin ningún valor y si necesario fuere, que son inexistentes. A la Sucesión de Leonardo Igaravídez se han unido las Suce: siones de Carmen Landrón y de Manuel López- con el fin aparente de prestarle su ayuda para demoler la ciudadela eri-gida por el enemigo común José G-allart y de cuya destrucción las dos últimas sucesiones esperarían obtener algún beneficio. Si la Sucesión de Manuel López y la Sucesión de Carmen Landrón jamás renunciaron ninguno de sus primitivos dere-chos, dejando a un lado las cuestiones de prescripción, quizás pudieron haber seguido una acción contra Rubert Hermanos sobre partición de bienes. En esta demanda, sin embargo, no se trata de modo alguno de una acción de partición, habiendo sido fuertemente atacados los derechos de los de-mandados a cualquier parte- de los bienes y sólo reconocidos vagamente cuando la Sucesión de Manuel López, los hermanos López Landrón, reclaman una hipoteca, legal. Ni siquiera entonces se reclama en una sola de las treinta y seis causas de acción que han sido alegadas dicha hipoteca legal como base de la acción. La demanda en su forma, es una narración indefinida, a la cual, acompañan lo que ordinariamente se llaman solicitudes o peticiones. Los apelantes las denominan “causas de acción,” las cuales discuten una por una (seriatim) en su alegato. No puede haber teoría alguna compatible con la demanda que no sea la de anular el título o títulos que los demandados alegan tener por virtud de la hipoteca y venta de la finca en ejecución de la hipoteca. Esta teoría está robustecida por varias cuestiones que obran en los autos y particularmente por el hecho de que en la hipotecavque ha sido impugnada Leonardo Igaravídez y Carmen Landrón figuran hipotecando toda la propiedad y no sus participa-ciones por separado y porque el procedimiento hipotecario se siguió contra toda la propiedad. Desde luego que con árreglo a los artículos 406 y 1758 del Código Civil, la hipoteca *296en realidad únicamente tenía aplicación a sus participaciones individuales.
Los apelantes lian presentado un alegato de unas 392 páginas en maquinilla, y con la idea de prestar la debida consideración a las innumerables reclamaciones que se Lacen, se ha dilatado la resolución de este caso. El juez de la corte inferior, Sr. Grill, fallecido, emitió una opinión muy autori-zada con la que estamos de acuerdo en sus principales aspec-tos. Los apelantes al impugnar el razonamiento de la corte, alegan un gran número de errores, cuando en realidad de verdad sólo uno podía ser alegado, o sea, el haber dejado la corte de dictar sentencia a favor de los apelantes, o al menos, algunos de ellos, al hacer las extensas alegaciones de fraude, ilegalidades y nulidades.
El juez de la corte inferior aunque criticado por los ape-lantes expresa que la materia objeto de la acción en este pleito era conocida con el' nombre de finca San Vicente, de Vega Baja. Había otras parcelas comprendidas en el litigio, pero la finca en su totalidad .estaba dedicada al cultivo y molienda de cañas. La propiedad era conocida y todavía se conoce por “San Vicente,” si bien su título fué cambiado más tarde por el de “Central San Vicente.”
Adoptando esta forma lacónica de hablar de la cuestión, diremos que la finca San Vicente, la poseía Jacinto López quien falleció en el año 1863. Al hacerse la división de sus bienes la finca se le adjudicó a su hijo Manuel Antonio López Martínez y a tres de sus hermanos. Durante los comienzos del año 1864, Manuel compró las participaciones que tenían dos de sus hermanas en la finca San Vicente obteniendo un arrendamiento de la tercera. Manuel falleció en noviembre, 1865, dejando una viuda, Carmen Landrón y tres hijos. Carmen Landrón no aportó nada a la sociedad conyugal; se le adjudicaron 11,000 pesos más o menos, como parte de sus bienes gananciales y 117,000 pesos para pagar las deudas de Manuel. El resto de la finca, o sean unos 88,000 pesos, *297filé adjudicado a los tres hijos, herederos testamentarios de Manuel.
En 1866, la hermana de Manuel, Teresa de Jesús López Martínez que había quedado como única oondueña con Manuel vendió su participación al presbítero Antonio (Jarcia que después la vendió a Leonardo Igaravídez quien le pagó unos 40,000 pesos en efectivo y dió hipoteca por el saldo. De modo que en noviembre de 1866, los condueños de San Vicente eran los tres hijos López Landrón, con un interés entre todos de 88,000 pesos; la viuda Carmen Landrón, con un interés de 11,000 pesos por sus bienes gananciales y 117,000 pesos para responder de las deudas de su difunto marido, y Leonardo Igaravídez con un interés de 98,000 pesos, más o menos. Don Leonardo era entonces viudo con un hijo y dos hijas, cons-tando que el hijo murió en su minoridad. Una de las hijas murió después y la otra constituye la Sucesión Igaravídez Santana.
En noviembre' de 1866, Leonardo Igaravídez se casó con Carmen Landrón de cuyo matrimonio resultaron seis hijos que constituyen la Sucesión Igaravídez Landrón. Las tres Sucesiones, la López Landrón, la Igaravídez Santana y la Igaravídez Landrón, son las demandantes en este pleito. Al tiempo del matrimonio la hacienda de referencia estaba gra-vada con la hipoteca a favor del presbítero Antonio (Jarcia y con dos hipotecas más a favor de las dos hermanas de Manuel para asegurar el precio de la venta de sus respectivos condominios.
La corte inferior llama la atención hacia el hecho de que las cargas que existían sobre la finca San Vicente en el año 1866 se pagaron, por lo menos en parte. También expresa que ninguno de los demandantes en este pleito se presentó ante la corte con- la calidad' de heredero de las hermanas de Manuel, ni como heredero del presbítero García, ni tam-poco se presentaron los demandantes en representación de cualquier otro acreedor que tuviera derecho de reclamación contra los' dueños de la finca en 1866, o, en alguna otra fecha *298posterior. '• Mucho se dijo en la demanda acerca de los dis-tintos gravámenes y de los derechos de los varios acreedores,, pero estas diferentes alegaciones, según las entendemos;, tenían por objeto mostrar qne los actos de G-allart y otros-necesariamente tenían qne ser ilegales por razón dé estos', distintos gravámenes y créditos alegados. La corte puntua-lizó el hecho de no representar los demandantes a ningún acreedor. En verdad qne en toda la demanda se hacen varios ataques contra los títulos inscritos de 1-os demandados basados, en hechos o alegaciones qne otras personas podrían haber ale-gado, pero en 1-os cuales ninguno de los demandantes tenía interés alguno. También opinamos que esta omisión en com-prender que una persona que impugna una escritura o proce-dimiento por ser nulo debe tener interés en el asunto, sirve de-explicación a un número de ideas erróneas de los apelantes. Desde la fecha del matrimonio Leonardo estuvo al frente de la administración de la finca en representación de sus propios-intereses y de 1-os de su esposa y sus tres hijos habidos en el primer matrimonio de ésta, que entonces eran menores.
En octubre 8, 1869, Leonardo Igaravídez y Carmen Lan-drón otorgaron una hipoteca en San Juan por 100,000 pesos, a favor de Sturges y Compañía constando de la escritura que el dinero había sido tomado, prestado y usado en el cul-tivo, mantenimiento y trabajo de la hacienda San Vicente. No vemos nada en los autos que nos haga dudar de que estas narraciones fueran substancialmente correctas, ni tampoco-tuvo dudas el juez de la corte inferior.
En agosto 28, 1875, en la ciudad de San Juan y ante el mismo notario, los dichos Sres. Sturges y Compañía ven-dieron a Juan Forgas el referido crédito hipotecario y dichos Igaravídez y Carmen Landrón fueron partes en la misma escritura autorizando la venta y ratificando o confirmándo-la hipoteca.
Leonardo Igaravídez quebró en 1879, durando los proce-dimientos de quiebra hasta el año 1887, en que nuevamente se hizo a Leonardo Igaravídez administrador de la finca.
*299Los diversos acreedores, con excepción de Juan For-gas, dneño de la hipoteca, habían hecho un convenio con Igaravídez por virtnd del cnal se le permitió segnir con la administración.
Leonardo Igaravídez falleció en 1888, habiendo mnerto antes sn esposa y no tnvo oportunidad de pagar a sns acree-dores. La quiebra, contra él no finalizó en vida del mismo.
En abril 9, 1888, Julián Blanco autorizada por Igaravídez mediante poder para testar otorgó tal testamento declarando herederos a sus hijos habidos en ambos matrimonios los cuales aceptaron la herencia a beneficio de inventario. A pesar de estar vencida la hipoteca, el acreedor hipotecario demoró por* ciertas razones la ejecución de la misma, hasta que en 22 de junio de 1888, se inició un procedimiento sobre ejecución de hipoteca a nombre de José Grallart y Forgas, como heredero y sucesor de su tío’Juan Forgas, por medio de procurador debidamente nombrado y de abogado. El procedimiento ejecutivo, que es un procedimiento especial de acuerdo con la Ley de España, se siguió ante el Juez de Primera Instancia de San Juan. El procedimiento fué por la suma de 74,000 pesos más o menos, que era el saldo pen-diente de la hipoteca, y se dirigió contra los bienes de la Sucesión de Leonardo Igaravídez y especialmente contra la hacienda San Vicente. El acreedor hipotecario mientras procedía contra la finca de Leonardo se reservó todos los derechos que pudiera tener contra la Sucesión de Carmen Landrón por virtud de dicho crédito hipotecario. A la demanda en este procedimiento hipotecario se unió la hipo-teca y su ratificación así como también la cláusula pertinente del testamento de Forgas instituyendo a Grallart como here-dero suyo, y una certificación del Registrador de la Propiedad de Ponce creditiva de la muerte de Juan Forgas.
En julio 6, 1888, el Juez de Primera Instancia se negó a despachar el mandamiento de ejecución por el defecto téc-nico de no tener el registrador facultad para certificar sobre la muerte de una persona. Al solicitar reposición el acreedor *300hipotecario el juez no solamente insistió en este supuesto defecto, sino que también negó la ejecución por el fundamento de qne la hipoteca otorgada por Leonardo Igaravídez y Carmen era de la clase prohibida por la Ley de Toro, puesto que la esposa comparecía como fiadora de, las deudas del marido. Esta orden del Juzgado de Primera Instancia fué apelada a la Audiencia Territorial que confirmó en parte la orden del Juzgado de Primera Instancia, La. ■ naturaleza, sentido y alcance de la resolución de la Audiencia Territorial han sido tal vez el fundamento principal de discusión en este caso. Más adelante explicaremos con más detalles este pro-cedimiento.
Sostienen los apelados que la Audiencia sólo confirmó la orden del Juzgado de Primera Instancia por • el defecto técnico apuntado, y evidentemente basado en esta teoría fué que el acreedor hipotecario siguió adelante con el procedi-miento de ejecución. El Juez de Primera Instancia en vista de la subsanación del defecto procedió a ordenar la.'ejecución de la hipoteca rebajando un tanto la suma de la reclamación por haber expirado el término para ejecutar uno de los plazos de la deuda.
Los apelantes impugnan por ser fraudulenta la acción así tomada por el Juzgado de Primera Instancia, alegando tam-bién otros varios fraudes, ilegalidades y nulidades cometidos en la ejecución del procedimiento hipotecario, acerca de los cuales después haremos referencia.
En esta fecha ‘ ‘ San "Vicente, ’ ’ que entonces se conocía por “Central San "Vicente” estaba administrada por Julián E. Blanco, nombrado como tal administrador por los acreedores en los procedimientos de quiebra. Blanco era a la vez tutor de algunos de los hijos de Igaravídez Landrón. Por esta razón y con el fin de evitar costas y demoras, el acreedor hipo-tecario nombró también a dicho Blanco como administrador de la finca mientras duraban los procedimientos hipotecarios, teniendo cada uno confianza en su capacidad y honradez. Alegan los apelantes que su cargo de tutor era incompatible *301con el de administrador de la finca. No vemos ninguna incom-patibilidad en que el tutor de una sucesión cuya finca está para venderse o gravada por virtud de un procedimiento de ejecución se baga cargo de la administración de dieba finca. El mejor que nadie podía defender los derechos de sus pupi-los. También sus actos ban sido atacados como fraudulentos, existiendo la acusación, que no ha sido comprobada, de que él actuaba en combinación con Gallart contra los intereses de sus pupilos.
AI otorgar Igaravídez y su esposa Carmen Landrón la hipoteca, lo hicieron por toda la finca San Vicente. ■'Ellos en realidad no la poseían totalmente pues los hermanos López Landrón eran condueños con ellos.
En el año 1885, estando pendientes los procedimientos de quiebra, el Juez de Primera Instancia ordenó que la quiebra satisficiera a los hermanos López Landrón la suma de 1,000 pesos como parte proporcional de las rentas y productos en la hacienda. Dicho juez se dió cuenta de la imposibilidad que había para administrar por separado la participación perteneciente á Igaravídez, probablemente debido al hecho de que la central se encontraba realizando operaciones, y basado Cü. una teoría parecida Gallart siguió Su procedimiento hipo-tecario contra toda la finca pero durante la pendencia del procedimiento o en fechas posteriores celebró transacciones o traspasos con los López Landrón e Igaravídez Landrón, La validez, exactitud o suficiencia de todos estos actos pos-teriores han sido atacadas por los demandantes y apelantes en este caso.
Se verificaron varias segregaciones y cambios en la pro-piedad y finalmente en mayo 31 de 1894, se otorgó escritura al acreedor hipotecario Gallart en la que se describían todos los procedimientos habidos en la ejecución de la hipoteca, cuya escritura fué inscrita en el registro de la propiedad en julio 7, 1894. La referida finca fué vendida por Gallart a Juan y Guillermo Hubert en febrero 24, 1897. Los apelantes *302alegan tedios tendentes, como sostienen, a acreditar que. Eubert Hermanos no eran terceros de acuerdo con la Ley Hipotecaria por razón de los actos de Luis Hubert, uno de los hermanos de Juan y Guillermo Eubert. En 12 de diciem-bre, 1902, Guillermo Eubert vendió una parte de su derecho en la Central San Vicente a su hermano Luis. Sostienen los apelados Eubert Hermanos que han poseído la finca -desde la fecha de sus varias adquisiciones pacíficamente y sin inte-rrupción alguna. ■ ■
Esta acción comenzó originalmente en junio 5, 1906, habiéndose formulado una demanda enmendada en febrero 18, 1909. La sucesión de José Gallart fué incluida en la demanda y se obtuvo su emplazamiento por publicación de edictos, y una demanda enmendada fué presentada después de dicho servicio. El secretario anotó la rebeldía y los, demandantes, trataron de obtener una sentencia en rebeldía contra la Sucesión de Gallart con cuyo objeto fueron, exten-samente oídos en la corte. Se dictó por último sentencia declarando sin lugar la demanda contra la cual interpusieron, recurso de apelación los demandantes si bien jamás fué noti-ficada ,1a Sucesión de José Gallart de dicha apelación. Los, apelados en distintas fechas han solicitado la desestimación de la apelación fundados en que la Sucesión de José Gallart era parte necesaria y por consiguiente que debió.haber,, sido, notificada. Ellos han insistido en que la Sucesión de José Gallart era parte necesaria no sólo por. .haberlo hecho- así los demandantes por, varios actos y documentos obrantes en los autos, sino también porque en el traspaso de la finca hecho por. José Gallart a Eubert Hermanos la escritura contenía una’ cláusula sobre saneamiento y evicoión del título.
Ha habido varias acusaciones de fraude en este caso. Las imputaciones .de fraude hechas contra .el, Juez de Pri-mera Instancia que finalmente ordenó la venta en ejecución, no han sido comprobadas en absoluto.. Eespecto al cargo de fraude contra Julián Blanco y Sosa, deseamos- citar, como lo *303Mzo la corte inferior, el poder otorgado por Leonardo Igara* vídez, por virtud del .cual autorizó éste al primero para hacer :su testamento:
‘ ‘ Teniendo una ilimitada confianza en su amigo y apoderado general que lo es Don Julián Eusebio Blanco y Sosa el- cual se encuentra •enterado perfectamente de todos. sus asuntos y negocios ba deter-minado autorizarle con poder bastante para testar, con cuyo objeto, en la vía que sea más procedente otorga; que da y confiere al men-cionado Don Julián Eusebio Blanco y Sosa de este propio vecindario, •el más cumplido, amplio y bastante poder como por derecho se requiera para que dentro o fuera del término legal y con sujeción a las instrucciones que le tiene dadas y en lo sucesivo le comunicare,-•organice y ordene su testamento, etc., etc.
“Declara por ser así su voluntad expresa que Don Julián ,Eusebio Blanco y Sosa además de ser su apoderado general ha sido el encar-gado de la dirección de todos los asuntos judiciales que le han ocurrido desde muchos años sin que hasta el día ni Blanco le haya exigido ni tampoco el otorgante le haya retribuido sus buenos y valiosos ser-vicios a pesar de haberle exigido le manifestara el importe de' sus trabajos o cantidad- con que debiera recompensar en las diversas-veces que así se lo ha indicado, sin que haya podido obtener de Blanco otra manifestación que la de aplazar el asunto para mejor ocasión;, así es que considerando un deber de conciencia dicha retribución encarga muy encarecidamente, tanto a sus albaeeas como a sus here-deros, exijan' a'Blanco- les manifieste ql valor de todos' sus servicios y trabajos, los que les sean satisfechos con toda religiosidad y pre-ferencia atendida .la naturaleza- e importancia de dichos, servicios. ” •
Y luego expresa el Juez Sr.‘ Grill en su opinión:
1 ‘ Tal era el carácter de .Blanco en la opinión, de Leonardo Igara-vídez en 1888. No se ha establecido en este .pleito que la opinión •de Don Leonardo Igaravídez fuera errónea o que se modificara más tarde el carácter de Blanco en sentido malévolo.
“A otras personas también, jueces, abogados y procuradores se acusa de fraude. A esta corte le falta la experiencia subjetiva en' la corrupción judicial, pero parece extraordinario que si los repre-sentantes de G-allart habían sobornado a las Cortes de Primera Ins-' tancia de San Juan, no se podía conseguir una declaración definitiva, ■en menos de siete años. En otras palabras, si un juez vende su sentencia ordinariamente falla pronto.”
*304Los ápelantes han imputado fraude en forma poco con-creta y no lo han probado. Varias veces hemos tenido opor-tunidad de llamar la atención hacia el hecho de que el fraude no se presume y debe ser claramente probado. Calzado et al. v. Carrero et al., 15 D. P. R. 363; Lamas et al. v. Roig, 15 D. P. R. 494; Cruz v. López et al., 17 D. P. R. 42. El abogado lo ha presumido esperando que este tribunal lo deduzca de ciertas supuestas nulidades o ilegalidades.
Los demandados y apelados ante esta corte son Rubert Hermanos. Sostienen los apelantes que los apelados no pue-den ser'considerados como terceros por haber sido Luis Ru-beít apoderado de Gallart quien tenía conocimiento de todos lqs hechos anteriores, pero no nos han demostrado los ape-lantes que el conocimiento que tenía Luis Rubert pudiera imputarse a Rubert Hermanos en la fecha en que éstos com-praron a Gallart. Es verdad que Luis Rubert adquirió luego su derecho en la sociedad y que su parentesco cercano con sus hermanos Juan y Guillermo Rubert podría considerarse como una. circunstancia sospechosa, pero no podemos suponer sin más prueba que cualquier conocimiento que él tuviera podía imputarse a sus referidos hermanos. Además, como ya hemos dicho, los apelantes no nos han indicado ningún fraude. El traspaso hecho por Gallart a Rubert Hermanos se impugna por haber sido Luis Rubert mandatario de Gallart. Sin considerar los demás méritos de esta alegación, diremos que los apelantes no tienen ningún interés legal por el cual puedan atacar el traspaso. Si solamente están envueltas las irregularidades e ilegalidades que se alegan en la venta por ejecución, dudamos que el conocimiento de las mismas pueda anular el derecho.de una persona a ser considerada como ter-cero. También dudamos de si a los abogados y procuradores de Gallart podía imputárseles conocimiento de las ilegali-dades en la venta en ejecución y si en su caso dicho conoci-miento podía suponérsele a Luis Rubert o a Gallart, ambos sin profesión, que como es de presumirse obedecían y con-fiaban en el consejo del abogado. Si el hecho de ser tercero *305pudiera redundar en beneficio de cualquier persona en este caso, no vemos nada en los autos que impida a Rubert Her-manos gozar de esa condición con respecto a la propiedad que adquirieron de Gallart.
Los apelados aleg’an xin derecho adquisitivo de prescrip-ción por haber estado en posesión de las fincas, como sos-tienen, por más de diez años, .quieta y pacíficamente. Los1 apelantes sostienen que ha habido interrupciones en ese título adquisitivo. No estamos convencidos de que en realidad exista tal interrupción. Sin entrar en una discusión acabada de una cuestión que es una de las muchas que han sido pro-movidas en este pleito, podemos decir que la interrupción especialmente si tiene lugar mediante una acción, tendría que ser de la misma naturaleza que el presente pleito. En lo que respecta a la Sucesión de Leonardo Igaravídez tenemos algo más que dudas de si una reclamación como la que se hace en este pleito se hizo alguna vez, ya judicial o extrajudicial-mente dentro del período de diez años.
Sin embargo, en cuanto a la alegación de los apelados de ser terceros sostienen los apelantes que el registro no puede dar validez a actos que son nulos; y respecto a la alegación de prescripción adquisitiva alegan que los apelados no tenían justo título. Cada una de estas alegaciones equivale a decir que todos los actos encaminados a la venta en ejecución y las escrituras en las cuales se basaba el procedimiento hipo-tecario eran absolutamente nulos. Surge entonces la cuestión de cuál de las varias sucesiones en este caso está en condición de hacer tal alegación, pero antes de resolverla debemos examinar la reclamación extraordinaria de la Sucesión López por supuesta hipoteca legal.
En el alegato se considera al parecer esta reclamación como la número cuarenta y uno de la demanda, enmendada. Los apelantes sostienen en su alegato que existen treinta y seis causas de acción diferentes y asimismo al discutir la moción para desestimar la apelación dice el abogado que ellos agregaron la trigésima sexta causa de acción a la *306demanda original. La demanda enmendada contiene exac-tamente treinta y seis solicitudes si bien en el alegato de los apelantes se discuten cuarenta y seis. Las diez últimas soli-citudes comprenden una referencia a la supuesta hipoteca legal, pero los hechos de esta hipoteca legal se determinan en el Párrafo XIII de la demanda enmendada. La teoría parece ser (aunque se alega más en el Párrafo XIII) que aunque se pagó ,a los hermanos López Landrón cierta suma .como perteneciente a- su herencia no se les pagó el total de ella, y por tanto que como Leonardo Igaravídez había entrado en posesión de todos los bienes -de los menores López Lan-drón, Gall-art y su causahabiente Igaravídez serían respon-sables por esta reclamación de derechos. Sin embargo, los hermanos López Landrón eran condueños con Igaravídez y Carmen Landrón. Todo lo que reclaman que había quedado de su herencia paterna era por razón de dicha comunidad. Xo vemos nada que justifique la suposición en favor de la Sucesión de López de cualquier hipoteca por parte de, Leonardo Igaravídez en cuanto a éste u otro particular. -Si la Sucesión de López Landrón fué despojada ilegal e indebida-mente de algo que legítimamente la correspondía, la teoría de la. hipoteca legal nunca daría lugar a una acción a su favor, de acuerdo con los hechos de este caso.
' Existe prueba suficiente en los autos de que la Sucesión de López. Landrón celebró convenios con Gallart por los cuáles tanto la herencia paterna como la. materna se les entre-garon. 'El hecho de tales traspasos no ha sido discutido formalmente pero los apelantes López Landrón. pretenden alegar que este traspaso, transacción o arreglo únicamente era un modus vivendi y sólo comprendía cierta porción pequeña de la finca. Aun cuando esto fuera cierto, los her-manos López Landrón que entonces eran todos mayores de edad permitieron que Gallart continuara la ejecución y en-trara en .posesión de la finca sin discutir formalmente su derecho hasta hacerlo más o menos vaga e indirectamente en e^ta demanda. Como ya hemos dicho, la teoría'de la demanda *307no era la partición de la finca sino que en ella se pretendía anular nna venta en ejecución y obtener así cualquier'beneficio que pudiera resultar a los apelantes. Pero creemos que la verdad de la cosa fué que cuando estos traspasos se lucieron,, la propiedad debido a la quiebra ya los procedimientos de ejecución probablemente valía muy poco y que los hermanos López Landrón recibieron sus debidas partes proporcionales. Los mismos apelantes en otras partes de su alegato sostienen que se permitió que se arruinara la finca debido a la mala administración de Blanco y por esto fian hecbo una reclama-ción independiente y precisa contra la Sucesión de Gallart. No creemos que la Sucesión de López Landrón esté en con-dición para poder impugnar el procedimiento hipotecario ni siquiera la hipoteca misma;' sus actos, y éstos fueron de.-distintas clases como aparece de los autos, se lo impidieron. -
Semejantes consideraciones son aplicables a la Sucesión de Leonardo Igaravídez respecto a su herencia materna.' .Gallart celebró con ellos transacciones y traspasos. Es ver-dad que algunos o todos ellos eran menores en la fecha del traspaso, pero consta que estuvieron representados debida-mente no solamente por un tutor sino por su medio hermano Manuel López Landrón como curador ad litem. Este último comparece no solamente en ciertos traspasos originales cele-: brados entre las partes sino también en algunos traspasos, subsiguientes por virtud de los cuales Gallart adquirió otras porciones de la hacienda.“San Vicente.” . Además, todo én¡ •Jos autos indica qué dicha Sucesión de Leonardo Igaravídez Landrón se benefició con estos cambios y quedó.en posesión de los mismos después de llegar a su mayor edad sin tratar de hacer ninguna impugnación respecto a la validez de los refe-ridos cambios. Ellos no ofrecen devolver nada en este pleito.. Creemos que no sólo a ellos sino también a la Sucesión de: López Landrón es de aplicación la doctrina relativa a aban-dono (laches). Ya hemos discutido el hecho de que los cargos de fraude imputados a Blanco, tutor, no fueron comprobados.' Puede que tenga o no relación con él caso el hecho de que *308el acreedor Gallart no tratara de proceder contra los intereses de Carmen Landrón si bien sn hipoteca comprendía la par-ticipación de ésta así como también la de Igaravídez. I)e todos modos, si la Sucesión de Leonardo Igaravídez hubiera hecho su reclamación a tiempo, ya Gallart o la Sucesión de Rubert podría haber tenido derecho a alegar que tenían derecho a una contrareclamación por virtud del contrato celebrado por Carmen y por la parte no s'atisfecha del cré-dito hipotecario original.
Ahora pasamos a la reclamación dé la Sucesión Igaravídez, que entre todos los apelantes está en mejor situación en este pleito para atacar el procedimiento hipotecario, y que pro-piamente es la sucesión demandante. Como ha dicho el juez de la corte inferior, los procedimientos ejecutivos continua-ron hasta el año 1895. Durante todo ese tiempo Igaravídez Santana era mayor de edad habiendo llegado a su mayor edad uno de los Igaravídez Landrón poco antes de 1888. El procedimiento hipotecario dejó una. deuda pendiente en favor de Gallart por la suma do 300,000 pesos.- La finca do Igara-vídez era insolvente y se encontraba en manos de un adjtninis-trador. Sería muy dudoso en vista de las circunstancias si no eran los acreedores o el administrador de los acreedores el que tenía derecho a proceder a anular la hipoteca en este caso. Es evidente que los diferentes créditos excedían en mucho al valor de la finca, y como hemos visto, los procedi-mientos de quiebra jamás se terminaron.
Hemos creído conveniente, sin embargo, discutir los su-puestos procedimientos de ejecución que ■ como alegan los apelantes fueron absolutamente nulos y sin ningún valor. Insisten en que la Corte de Primera Instancia no acató la sentencia de la Audiencia Territorial confirmatoria de la sentencia dictada por el Juzgado de Primera Instancia, ne-gándose a despachar la ejecución. Insisten además en que la acción de la Audiencia tenía por objeto conservar en toda su integridad la sentencia definitiva del Juez de Primera Instancia por la cual se denegó la ejecución y principalmente*309en .el particular relativo a la insuficiencia de la escritura o escrituras otorgadas por Leonardo Igaravídez y Carmen Lan-drón a favor de los acreedores hipotecarios.
Los apelados en su alegato lian tratado de llamarnos la atención hacia la sentencia que realmente dictó la Audiencia Territorial y solicitan que tomemos conocimiento judicial de la misma. Esto no podemos hacerlo porque no es parte de los autos y no nos consta que la referida sentencia fuera directamente sometida a la consideración de la corte senten-ciadora. Los apelantes presentaron una copia que alegan es de la sentencia, la cual según sostienen es más o menos incompleta. Por otra parte existe en los autos una copia del auto disponiendo la ejecución de donde aparece que los de-fectos en los cuales insistió la Audiencia quedaron subsanados por los acreedores hipotecarios y que los únicos defectos en que insistió la Audiencia eran los más técnicos a que hemos hecho referencia, de. donde se infiere que la Audiencia no declaró nula la hipoteca. Además el abogado Eamón Falcóm que conocía todas las. actuaciones fue llamado como testigo por los demandantes y apelantes y se le permitió declarar - sin objeción alguna que el defecto de la demanda fué corregido. Por tanto, considerada la sentencia de la corte inferior la presunción sería que la corte dirimió el conflicto en favor de los apelados, existiendo todavía otra presunción más fuerte de que el Juez de Primera Instancia cuya sentencia jamás ha sido atacada directamente en casación u otra forma cum-plió con lo dispuesto en la sentencia de la Audiencia. Se hace imposible creer que el Juez de Primera. Instancia deli-beradamente hiciera caso omiso del mandato de la corte superior y como hemos indicado, según también lo ha hecho la corte inferior, no existe prueba alguna de fraude.
Se alegaron varios defectos técnicos respecto a la venta en ejecución pero en cuanto a esto convenimos con la corte inferior en que ya es demasiado tarde para atacar ahora la sentencia en una. acción original independiente. Las reso-luciones de la Corte Suprema de España muestran que un *310ataque colateral de la clase que aquí se lia alegado lia de dirigirse a las verdaderas defensas de los deudores hipote-carios y no a los defectos técnicos-de la venta en ejecución. Sentencias del Tribunal Supremo de España de 14 de diciem-bre de 1891; 20 de enero' de 1897; 11 de abril de 1902; 31 de diciembre de 1902, y Io. de julio °de 1903. Las mismas autori-dades citadas por los apelantes no contradicen la anterior doctrina.
Una de las cosas que podría haberse ¿tacado en un pleito ordinario, dejando a un lado el lapso de tiempo, es la sufi-ciencia de la escritura de hipoteca. La queja principal del alegato de los apelantes y asimismo de. las solicitudes es la insuficiencia de la hipoteca por ser una escritura mancomu-nada, prohibida según se alega, por la Ley LXI de Toro.
Gomo también lo ha demostrado la corte inferior los condueños de San "Vicente eran Leonardo, Carmen y los menores López Landrón. Carmen era condueña de- la finca y por tanto tenía perfecto derecho a hipotecar ¡Sus partici-paciones para garantir deudas contraídas para beneficio de la finca. La hipoteca de 1869 misma expresa que Sturges y Compañía habían suministrado y adelantado varias sumas de dinero que habían de ser y ciertamente fueron gastadas en el mantenimiento, mejora y cultivo de la plantación de cañas llamada ‘ ‘ San Vicente. ’ ’ Convenimos con la corte inferior en que después de cuarenta años no puede ser negada la verdad de esa manifestación. La Ley LXI de Toro declara nula cualquier’ fianza otorgada por una mujer para garantizar las deudas de su marido, pero no anula una obligación con-traída por una mujer como uno de los deudores principales. Todas las partes han pasado por alto lo que nos parece una cuestión muy importante respecto al particular y ésta es que Juan Forgas compró la hipoteca a Sturges y Compañía y que tenía él derecho a creer que las manifestaciones hechas en dicha escritura eran verdaderas. No hemos hallado en los autos prueba alguna de algún estado de' cosas en contrario.
*311En relación coü esto surge otra cuestión de impedimento (estoppel). Esta es una acción establecida en primer tér-ro in o por la Sucesión de Leonardo Igarayídez. Aun cuandó la Ley de Toro declare nula una escritura mancomunada dél marido y la mujer, las únicas personas que debidamente' podrían beneficiarse de esa nulidad serían los herederos ele la esposa. Los herederos de Leonardo Igarayídez no pueden tomar ninguna medida que él no hubiera podido haber to-mado. La escritura, de acuerdo con las decisiones de está corte, no era nula en cuanto a Leonardo, y además sus here-deros estarían impedidos para promover tal cuestión. . SemeT jantes consideraciones serían aplicables a. la alegación relativa a los actos nulos de Leonardo Igaravídez respecto a la maqui-naria suministrada por Cail y Compañía.
Otra de las ilegalidades de la hipoteca que ha sido alegada es que en ella no hubo testigos instrumentales. Poca duda puede haber acerca de cuál era la verdadera ley respecto a esta cuestión, aunque parece que la práctica contemporánea prácticamente constituyó en letra muerta el precepto del estatuto. Además, en la sentencia de la corte inferior se declara que de prevalecer esta cuestión referente a la falta de firma de testigos instrumentales todo el pleito tiene que fracasar pues algunas de las mismas escrituras originales otorgadas a la Sucesión de López carecían de la firma de testigos instrumentales. Las cortes en esa fecha evidenter mente toleraban la falta de firma de testigos instrumentales y esa interpretación contemporánea debe ser respetada. '
En el gran cúmulo de reclamaciones insostenibles que hap sido hechas por los apelantes puede que hayamos pasado por alto algunas que los apelantes han alegado con apariencia de razón, pero estamos satisfechos en vista de las contiendas litigiosas que no existe ninguna reclamación qne haya sido hecha por cualquiera de los apelantes que no haya quedado resuelta por el tiempo o por los actos directos u omisiones de las partes o sus causahabientes.
*312Con una de las mociones para desestimar la apelación so acompañó una copia parcial de la demanda, original de donde consta que ésta contenía treinta y cinco solicitudes. Los apelantes afirman que la solicitud treinta y seis fué agregada a la demanda enmendada y que la adición por sí misma produjo un cambio esencial en la demanda. La soli-citud treinta y seis es como sigue:
“Que en el ejecutivo de José Gallart y For gas contra la Sucesión de Leonardo Igaravídez lian sido- defraudados los miembros de la Sucesión de Carmen Landrón Córdova y de Manuel Antonio López Martínez, y que por esta razón también dicho ejecutivo es ilegal, mandando que quede sin ningún valor ni efecto en cuanto a todos los demandantes limitadamente, con las costas.”
Añora bien, esta solicitud trigésima sexta muestra que la teoría de la demanda todavía bacía necesario la nulidad del procedimiento hipotecario y de la hipoteca en la cual se basó, y si la Sucesión de Igaravídez Landrón y la Sucesión de Manuel López tenían derecho a algún beneficio lo hubieran obtenido de 1a. corte por el mero hecho de las alegaciones de la demanda y el hecho adicional de que eran partes en el pleito. No creemos que con esta solicitud trigésima sexta se introdujera ningún cambio esencial en la demanda enmen-dada. Además todos, la corte inferior y las partes proce-dieron y actuaron como si la Sucesión G-allart estuviera debi-damente ante la misma. Esto aparece claramente de los autos.
La introducción de la demanda es como sigue:
“Comparecen ahora, por medio de su abogado Rafael López Lan-drón, los demandantes Laura Igaravídez Santana, por su propio derecho y como única y universal heredera de su hermana Hortensia Igaravídez Santana, Leonardo R. Igaravídez Landrón, Médico Ciru-jano, vecino' de Coamo, P. R., Guillermo Igaravídez Landrón, abogado, vecino de Málaga, España, Enrique Igaravídez Landrón, propietario, vecino de Vega Baja, P. R., Sor Carmen Igaravídez Landrón, Hermana de la Caridad, vecina de Guanabacoa, República de Cuba, Sor Milagro Igaravídez Landrón, Hermana de la Caridad, vecina de Granada, España, y Mercedes Igaravídez Landrón, propietaria y vecina de *313Peñuelas, P. R., asistida de su legítimo esposo Luis Alvarado Santiago, todos ellos mayores de edad; la Sucesión de Carmen Landrón Córdova y la Sucesión de Manuel Antonio Martínez, conocidas y admitidas en autos como asociadas, también demandantes, y estable-ciendo su demanda enmendada contra la Sociedad ‘Rubert Hermanos,’ compuesta de los Sres. Luis, Guillermo y Juan Rubert y Cátala y contra esos mismos señores, así como también contra la Sucesión desconocida de José Gallart y Forgas, cada uno por sí alegan y ■exponen: ’ ’.
Por lo transcrito aparece qne la teoría de la demanda ■original era la de nn pleito por la Sucesión de Igaravídez para anular la hipóteca y el procedimiento hipotecario, y somos de parecer qne la demanda enmendada no introdujo variación sustancial alguna.
Los apelantes en la córte inferior practicaron el servicio de emplazamiento por publicación de edictos contra G-allart. Se celebró el juicio después de baber presentado su demanda enmendada y de radicada la contestación. En este juicio invirtieron los apelantes varios días en probar su caso contra la Sucesión Gallart habiéndose presentado mucha prueba ■documental. En realidad de verdad la misma prueba docu-mental fué admitida previo consentimiento de las partes en ■el juicio posterior de Eubert Hermanos que tuvo lugar. En otras palabras, los apelantes insistían en la corte inferior en su derecho a que se dictara sentencia contra Gallart con motivo de la rebeldía que basta entonces había sido anotada. Si el paso fuera revocado podrían los demandantes continnar contra la Sucesión de Gallart de igual modo que si no se hubiera presentado ninguna demanda enmendada puesto que la demanda enmendada no introdujo nuevos hechos ni se .pedía en ella remedio alguno que no pndiera obtenerse con la demanda original.
Al ser presentada la moción original para que se deses-timara esta apelación insistieron los apelantes en el hecho de que ellos intencionalmente no habían notificado a la Suce-sión de Gallart de la apelación puesto que ya estaban en *314rebeldía y no tenía más derecho a ser oída ante la corte. Los apelantes, sin embargo, sostienen ahora que debido a la pre-sentación de la demanda enmendada la cnal en realidad jamás fné notificada mediante publicación n otra forma a la Suce-sión de G-allart, que dicha sucesión no es parte en la apelación, y se citan los casos de McGary v. Pedrorena, 58 Cal. 91; Thompson v. Johnson, 60 Cal. 292 y de Reinhart v. Lugo, 86 Cal. 395, para probar que la presentación de una demanda enmendada abre la rebeldía. Pero estos casos muestran que la enmienda debe ser sustancial y se insiste en esta diferencia en el caso de Cole v. Roebling Construction Co., 156 Cal. 446, 105 Pac. 257. Además, en el caso de Thompson v. Johnson, era un demandado el que impugnaba la sentencia dictada por la corte inferior por no haber sido notificado otro deman: dado. Los apelantes también se fundan en el caso de Clarke v. Mohr, 125 Cal. 540. En ese caso se resuelve que no es necesario que el aviso de apelación contra la sentencia sea notificado a los demandados que según los autos no consta habérseles notificado la citación ni haber comparecido en el caso. La teoría que se sostiene en dicho caso es que los demandados jamás comparecieron ante la corte sentencia-dora. El caso de Clarke v. Mohr, muestra por su propio texto que la enmienda tiene que ser esencial y que la corte debe haber dejado de adquirir jurisdicción. Esta distinción se establece más claramente en el caso de Johnson v. Phenix Ins. Co., 146 Cal. 576-577. La corte indicó que lo que había sido resuelto en el caso de Clarke v. Mohr no podía tener aplicación a un caso en que la sentencia se ha dictado a favor de una persona que según los autos en realidad había sido hecha parte en la acción.
Muy poca duda podía existir en este caso de haberse hecho parte a la Sucesión Gallart si la citación mediante publicación podía utilizarse. Pero ¿ adquirió jurisdicción la corte inferior sobre la Sucesión de Gallart por virtud de la publicación? Esto es más que dudoso pues no existe nada en los autos que muestre que la acción (aunque en ella estaban envueltos *315bienes, inmuebles y basta ese pnnto era in fem) fuera otra cosa que una acción personal, por lo menos en lo que respecta a la Sucesión de Gallart. Si se considera que la acción según su naturaleza es solamente reivindicatoría entonces la Suce-sión de Gallart era completamente innecesaria puesto que Eubert Hermanos estaban en posesión de la finca. Si por el contrario como más bien parece, se le considerara como una acción personal, al menos por lo que toca a la Sucesión Gallart no vemos que dieba sucesión se hubiera becbo parte debida-mente en la corte inferior y por tanto esa corte no adquirió jurisdicción sobre aquélla. Oreemos que era necesaria la citación personal.
Por otra parte, la corte consideró el caso enteramente por sus méritos y estamos de acuerdo con sus conclusiones. Las partes sometieron de tal modo el caso y se dictó sentencia a favor de los demandados. En vista de estas circunstancias opinamos que Eubert Hermanos tiene derecho a insistir en su sentencia. Cualquier duda que hubiera respecto a si la sucesión era o nó parte necesaria solamente militaría en favor de la confirmación de la sentencia después de haber sido sometido el caso y de celebrado el juicio por sus méritos contra ellos. En verdad que los mismos apelantes insisten en que la Sucesión Gallart no era parte en absoluto en la corte inferior. Ello.s consideran el caso como un juicio y una sentencia contra Eubert Hermanos solamente.
De todos modos, si alguna duda pudiera haber sobre dene-gación o concesión de la moción para que se desestime el recurso preferimos resolverlo en el sentido de decidir el caso por sus méritos por cuanto esa resolución conduce a la con-firmación de la sentencia y no estamos convencidos de que la Sucesión Gallart era parte necesaria para el remedio principal, que solicitan los demandantes en esta acción.
Debe confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

*316Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y HutcMson.